Citation Nr: 0306600	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-21 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

[The issue of entitlement to service connection for hearing 
loss based on de novo review will be the subject of a 
separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1944 to July 1946, and from August 1950 to July 
1951.  This case comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

[The Board is undertaking additional development on the issue 
of entitlement to service connection for hearing loss.  When 
it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.]


FINDINGS OF FACT

1.  By rating decision in November 1952, the RO denied 
service connection for defective hearing as not shown to have 
increased in severity during service; the veteran did not 
appeal that decision.

2.  Evidence received since the November 1952 rating decision 
includes service medical records which were not of record in 
November 1952; which bear directly and substantially upon the 
matter of service connection for hearing loss; and which so 
significant that they must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1952 rating decision 
denying service connection for hearing loss is new and 
material, and the claim may be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all notice provisions of the VCAA and implementing 
regulations are met.  In July 1999 the veteran was notified 
of the July 1999 rating decision.  An August 1999 statement 
of the case informed the veteran of the reasons for the 
denial of the claim.  A supplemental statement of the case in 
January 2002 likewise informed him of the reasons for the 
denial of the claim, and also cited, and outline the 
provisions of, the VCAA.  A September 2002 Board decision 
also advised the veteran of the VCAA (However, with respect 
to a separate claim).  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In the circumstances of this case, 
further notice to the veteran would serve no useful purpose, 
but would merely delay the appellate process.  The duty to 
assist does not attach until a claim has been reopened.  

Laws and Regulations

A final prior denied claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to such claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

For petitions to reopen previously denied claims filed prior 
to August 29, 2001, new and material evidence was defined by 
regulation as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

[The provisions of 38 C.F.R. § 3.156 with respect to new and 
material evidence have now been amended.  However, application 
of the changes in § 3.156 was limited to claims to reopen 
received on or after August 29, 2001.  Since the veteran's 
claim to reopen was received prior to August 29, 2001, the new 
§ 3.156 provisions are not applicable in his case and the 
prior law will be applied.] 

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence submitted 
since the last final denial of a claim.  Evans v. Brown, 9 
Vet. App 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Factual Background and Analysis

The service medical records previously in the file contained 
evidence of hearing loss problems during service.  Bilateral 
deafness, existing prior to service enlistment, was diagnosed 
in August 1945.  A July 1946 separation examination for the 
veteran's first period of service shows whispered voice 
hearing was 15/15 bilaterally, and left ear spoken voice was 
15/15 (Right ear spoken voice was not reported).  

A private medical record, dated in November 1952, shows that 
the veteran was seen for bilateral hearing loss complaints in 
1949 [between his two periods of active service].  

In an October 1952 rating decision the RO denied service 
connection for defective hearing, finding that an increase in 
hearing loss during service was not shown.  The veteran was 
notified of this determination and of his procedural and 
appellate rights by VA letter dated in November 1952.  He did 
not appeal the October 1952 denial within one year of 
notification.  Hence, that decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105.

Evidence received since the October 1952 rating decision 
includes additional service medical records.  One such 
medical record, a "Maico Audiogram" dated in January 1951, 
shows that left ear whispered voice hearing was 3/15.  Left 
ear spoken voice was 13/15.  Whispered and spoken voice of 
the right ear were both 15/15.  

The service medical records obtained subsequent to October 
1952 present a more complete disability picture of the 
veteran's hearing acuity in service, and therefore are new 
and material evidence.  Hence, claim must be reopened.  

ORDER

The appeal to reopen a claim of service connection for 
hearing loss is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

